Fill in this information to identify the case:

Debtor 1                 Carl M. Danielsen

Debtor 2                 Janet A. Danielsen
(Spouse, if filing)


United States Bankruptcy Court for the:                 Northern             District of          Illinois
                                                                                            (State)

Case number             16-00528




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                                         10/15
 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

  Part 1:             Mortgage Information

Name of creditor:             JPMorgan Chase Bank, National Association                                      Court claim no. (if known)   n/a

Last 4 digits of any number you use to identify the debtor’s account:                      4760

Property address:             575 Ramblewood Ct.
                              Number          Street



                              Lake Zurich                     IL             60047
                              City                            State        Zip Code



Part 2:               Prepetition Default Payments

     Check one:       ''as of date'' 06/02/2021
      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of this
       responses is:


Part 3:               Postpetition Mortgage Payment

     Check one:       ''as of date'' 06/02/2021
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on:
                                                                              MM / DD / YYYY

      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          Creditor asserts that the total amount remaining unpaid as of the date of this response is:
          a. Total postpetition ongoing payments due:                                                                 (a)   $1,310.28

          b. Total fees, charges, expenses, escrow, and costs outstanding:                                   +        (b)   $.00


          c. Total. Add lines a and b.                                                                                (c)   $1,310.28

          Creditor asserts that the debtor(s) are contractually
          obligated for the postpetition payment(s) that first became
          due on:                                                     06/01/2021
                                                                      MM / DD / YYYY


Form 4100R                                              Response to Notice of Final Cure Payment                                                page 1
Debtor 1              Carl M. Danielsen                                                     Case number (if known)    16-00528
                    First Name        Middle Name         Last Name



Part 4:         Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
        all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
        all amounts the creditor contends remain unpaid.
The following amount(s) will be due at the earlier of repayment in full, acceleration, or maturity of the loan:
Deferred extension interest (related to re-ages or loan mods):                                             $
Deferred daily simple interest:                                                                            $
Deferred (other):                                                                                          $

Part 5:         Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.
Check the appropriate box:

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



x       /s/ Joel P. Fonferko                                                                       Date        06/09/2021
    Signature



Print                  Joel P. Fonferko                                                            Title       Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


If different from the notice address listed on the proof of claim to which this response applies:


Address                15W030 North Frontage Road, Suite 100
                       Number          Street



                       Burr Ridge                          IL              60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                              Email       bkpleadingsNORTHERN@il.cslegal.com
                                                                                                                                          File #14-16-01481




Form 4100R                                                   Response to Notice of Final Cure Payment                                       page 2
                                                  16-00528

                                           CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
June 9, 2021 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
of 5:00 PM on June 9, 2021.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
through ECF
Carl M. Danielsen, Janet A. Danielsen, Debtor(s), 575 Ramblewood Ct., Lake Zurich, IL 60047
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                         _/s/ Joel P. Fonferko ___________




Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
File #14-16-01481
NOTE: This law firm is a debt collector.
                                                                            Post Payment Ledger                                                             (Total Due)
                        If Applicable, Suspense                 Amount                      Post Petition Date   Payment                       To / From
     Action Type                 Debits         Date Received   Received    Amount Due             Paid          Amount     Check # / Notes    Suspense       $0.00
                                                                                                                                                              $0.00
               Debtor                             3/3/2016      $1,150.13      $0.00            02/01/16         1,150.13                          $0.00      $0.00
               Debtor                             5/4/2016      $1,500.00      $0.00            03/01/16         1,150.13                        $349.87     $349.87
               Debtor                             6/1/2016      $1,500.00      $0.00            04/01/16         1,150.13                        $349.87     $699.74
               Debtor                             7/6/2016      $1,400.00      $0.00            05/01/16         1,150.13                        $249.87     $949.61
               Debtor                            7/30/2016      $1,400.00      $0.00            06/01/16         1,150.13                        $249.87    $1,199.48
        Post Suspense         Payment                             $0.00        $0.00            07/01/16         1,150.13                      -$1,150.13     $49.35
               Debtor                             9/2/2016      $1,200.00      $0.00            08/01/16         1,150.13                         $49.87      $99.22
               Debtor                            10/1/2016      $1,300.00      $0.00            09/01/16         1,150.13                        $149.87     $249.09
               Debtor                            11/3/2016      $1,300.00      $0.00            10/01/16         1,297.61                          $2.39     $251.48
               Debtor                            12/3/2016      $1,300.00      $0.00            11/01/16         1,297.61                          $2.39     $253.87
               Debtor                             1/3/2017      $1,300.00      $0.00            12/01/16         1,297.61                          $2.39     $256.26
               Debtor                             2/9/2017      $1,310.00      $0.00            01/01/17         1,297.61                         $12.39     $268.65
               Debtor                             3/3/2017      $1,310.00      $0.00            02/01/17         1,297.61                         $12.39     $281.04
               Debtor                             4/6/2017      $1,310.00      $0.00            03/01/17         1,308.54                          $1.46     $282.50
        Post Suspense           Other                                          $0.00                              282.50                        -$282.50      $0.00
               Debtor                             6/3/2017      $2,000.00      $0.00            04/01/17         1,308.54   short pay 414.09     $691.46     $691.46
               Debtor                             7/8/2017       $894.45       $0.00            05/01/17         1,308.54                       -$414.09     $277.37
               Debtor                             7/8/2017       $105.55       $0.00                                0.00                         $105.55     $382.92
               Debtor                             9/7/2017       $511.53       $0.00                                0.00                         $511.53     $894.45
               Debtor                             9/7/2017      $1,038.47      $0.00            06/01/17         1,308.54                       -$270.07     $624.38
               Debtor                            10/2/2017       $270.07       $0.00                                0.00                         $270.07     $894.45
               Debtor                            10/2/2017      $1,308.54      $0.00            07/01/17         1,308.54                          $0.00     $894.45
               Debtor                            10/2/2017      $1,308.54      $0.00            08/01/17         1,308.54                          $0.00     $894.45
               Debtor                            10/2/2017      $1,305.44      $0.00            09/01/17         1,308.54                         -$3.10     $891.35
               Debtor                            10/2/2017        $3.10        $0.00                                0.00                           $3.10     $894.45
               Debtor                            11/6/2017      $1,308.54      $0.00            10/01/17         1,308.54                          $0.00     $894.45
               Debtor                            12/4/2017      $1,308.54      $0.00            11/01/17         1,308.54                          $0.00     $894.45
               Debtor                             2/3/2018      $1,214.63      $0.00            12/01/17         1,308.54                        -$93.91     $800.54
               Debtor                             2/3/2018      $1,214.63      $0.00            01/01/18         1,214.63                          $0.00     $800.54
               Debtor          Principal          2/3/2018       $170.74       $0.00                              170.74                           $0.00     $800.54
               Debtor                             3/2/2018      $1,243.74      $0.00            02/01/18         1,214.63                         $29.11     $829.65
               Debtor          Principal          3/2/2018        $1.26        $0.00                                1.26                           $0.00     $829.65
               Debtor                             5/3/2018      $1,243.74      $0.00            03/01/18         1,243.74                          $0.00     $829.65
               Debtor                             6/6/2018      $1,243.74      $0.00            04/01/18         1,243.74                          $0.00     $829.65
               Debtor                             6/6/2018        $81.64       $0.00                                0.00                          $81.64     $911.29
               Debtor                             7/6/2018      $1,162.10      $0.00            05/01/18         1,243.74                        -$81.64     $829.65
               Debtor                             7/6/2018        $37.90       $0.00                                0.00                          $37.90     $867.55
               Debtor                             9/6/2018      $1,205.84      $0.00            06/01/18         1,243.74                        -$37.90     $829.65
               Debtor                             9/6/2018       $144.16       $0.00                                0.00                         $144.16     $973.81
               Debtor                            10/4/2018      $1,099.58      $0.00            07/01/18         1,243.74                       -$144.16     $829.65
               Debtor                            10/4/2018       $250.42       $0.00                                0.00                         $250.42    $1,080.07
               Debtor                            12/1/2018       $993.32       $0.00            08/01/18         1,243.74                       -$250.42     $829.65
               Debtor                            12/1/2018       $406.68       $0.00                                0.00                         $406.68    $1,236.33
               Debtor                            1/23/2019       $837.06       $0.00            09/01/18         1,243.74                       -$406.68     $829.65
               Debtor                            1/23/2019      $1,243.74      $0.00            10/01/18         1,243.74                          $0.00     $829.65
               Debtor                            1/23/2019      $1,243.74      $0.00            11/01/18         1,243.74                          $0.00     $829.65
               Debtor                            1/23/2019      $1,243.74      $0.00            12/01/18         1,243.74                          $0.00     $829.65
               Debtor                            1/23/2019      $1,181.02      $0.00            01/01/19         1,243.74                        -$62.72     $766.93
               Debtor                             2/6/2019      $1,181.02      $0.00            02/01/19         1,181.02                          $0.00     $766.93
               Debtor          Principal          3/2/2019      $1,150.00      $0.00                             1,150.00                          $0.00     $766.93
               Debtor                             4/5/2019      $1,181.02      $0.00            03/01/19         1,181.02                          $0.00     $766.93
               Debtor                             4/5/2019      $1,181.02      $0.00            04/01/19         1,181.02                          $0.00     $766.93
               Debtor          Principal          5/1/2019      $2,200.00      $0.00                             2,200.00                          $0.00     $766.93
               Debtor                             6/4/2019      $1,181.02      $0.00            05/01/19         1,181.02                          $0.00     $766.93
               Debtor          Principal          6/4/2019        $3.98        $0.00                                3.98                           $0.00     $766.93
               Debtor                             7/5/2019      $1,181.02      $0.00            06/01/19         1,181.02                          $0.00     $766.93
               Debtor                             8/2/2019      $1,181.02      $0.00            07/01/19         1,181.02                          $0.00     $766.93
               Debtor                             9/5/2019      $1,181.02      $0.00            08/01/19         1,181.02                          $0.00     $766.93
               Debtor                            10/8/2019      $1,181.02      $0.00            09/01/19         1,181.02                          $0.00     $766.93
               Debtor                            10/8/2019      $1,180.98      $0.00            10/01/19         1,181.02                         -$0.04     $766.89
               Debtor          Principal         10/8/2019        $0.04        $0.00                                0.04                           $0.00     $766.89
               Debtor                            12/6/2019      $1,181.02      $0.00            11/01/19         1,181.02    short pay 0.04        $0.00     $766.89
               Debtor                            12/6/2019      $1,181.02      $0.00            12/01/19         1,181.02                          $0.00     $766.89
               Debtor                             1/3/2020      $1,200.00      $0.00            01/01/20         1,181.02                         $18.98     $785.87
               Debtor                             1/7/2020       $275.00       $0.00                                0.00                         $275.00    $1,060.87
               Debtor                             2/6/2020      $1,178.48      $0.00            02/01/20         1,189.24                        -$10.76    $1,050.11
        Post Suspense          Principal                                       $0.00                               10.76                         -$10.76    $1,039.35
        Post Suspense          Principal                                       $0.00                              275.00                        -$275.00     $764.35
               Debtor                            3/5/2020       $1,200.00      $0.00            03/01/20         1,189.24                         $10.76     $775.11
               Debtor                            4/7/2020        $750.00       $0.00            04/01/20         1,189.24                       -$439.24     $335.87
               Debtor                            5/6/2020        $439.24       $0.00                                0.00                         $439.24     $775.11




Case #: 16-00528 As of Date: 06/02/2021
                                                                             Post Payment Ledger                                                            (Total Due)
                         If Applicable, Suspense                  Amount                     Post Petition Date   Payment                      To / From
    Action Type                   Debits         Date Received   Received    Amount Due             Paid          Amount     Check # / Notes    Suspense       $0.00
                Debtor                              5/6/2020     $1,189.24      $0.00            05/01/20         1,189.24                         $0.00      $775.11
                Debtor           Principal          5/6/2020       $71.52       $0.00                               71.52                          $0.00      $775.11
                Debtor           Principal          6/1/2020     $1,200.00      $0.00                             1,200.00                         $0.00      $775.11
                Debtor                             7/23/2020     $1,189.24      $0.00            06/01/20         1,189.24                         $0.00      $775.11
                Debtor                             7/23/2020       $10.76       $0.00                                0.00                         $10.76      $785.87
                Debtor                             8/20/2020     $1,178.48      $0.00            07/01/20         1,189.24                       -$10.76      $775.11
                Debtor                             8/20/2020      $221.52       $0.00                                0.00                        $221.52      $996.63
                Debtor                             9/17/2020      $967.72       $0.00            08/01/20         1,189.24                      -$221.52      $775.11
                Debtor                             9/17/2020      $232.28       $0.00                                0.00                        $232.28     $1,007.39
                Debtor                            10/21/2020      $956.96       $0.00            09/01/20         1,189.24                      -$232.28      $775.11
                Debtor                            10/21/2020      $243.04       $0.00                                0.00                        $243.04     $1,018.15
                Debtor                             12/2/2020      $946.20       $0.00            10/01/20         1,189.24                      -$243.04      $775.11
                Debtor                             12/2/2020       $53.80       $0.00                                0.00                         $53.80      $828.91
                Debtor                              1/4/2021     $1,135.44      $0.00            11/01/20         1,189.24                       -$53.80      $775.11
                Debtor                              1/4/2021       $64.56       $0.00                                0.00                         $64.56      $839.67
                Debtor                             1/30/2021     $1,124.68      $0.00            12/01/20         1,189.24                       -$64.56      $775.11
                Debtor           Principal         1/30/2021      $185.32       $0.00                              185.32                          $0.00      $775.11
                Debtor                             3/17/2021     $1,310.28      $0.00            01/01/21         1,189.24                       $121.04      $896.15
                Debtor                             3/17/2021     $1,289.72      $0.00            02/01/21         1,310.28                       -$20.56      $875.59
                Debtor                             4/21/2021     $1,300.00      $0.00            03/01/21         1,310.28   short pay 20.56     -$10.28      $865.31
                Debtor                              6/1/2021     $1,300.00      $0.00            04/01/21         1,310.28   short pay 10.28     -$10.28      $855.03
         Spc Crcmstnce       Short Pay Credits                    $455.25       $0.00                                0.00                        $455.25     $1,310.28
         Post Suspense           Payment                           $0.00        $0.00            05/01/21         1,310.28   short pay 10.28   -$1,310.28      $0.00
   Delinquent Payment                                                         $1,310.28          06/01/21            0.00                          $0.00    -$1,310.28




Case #: 16-00528 As of Date: 06/02/2021
